Fourth Court of Appeals
                                San Antonio, Texas
                                      February 6, 2017

                                   No. 04-16-00504-CV

             IN RE ESTATE OF ALVILDA MAE AGUILAR, DECEASED,

                     From the Probate Court No 2, Bexar County, Texas
                               Trial Court No. 2012-PC-2802
                         Honorable Tom Rickhoff, Judge Presiding


                                      ORDER
      Appellee's motion to dismiss for lack of jurisdiction is hereby DENIED.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2017.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court